Citation Nr: 1126441	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right foot disability, status post multiple right foot surgeries.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1979 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision mailed in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Although the RO originally characterized the Veteran's claim as entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for right foot condition, status post open reduction internal fixation of the right first metatarsal cuneiform, the evidence of record shows that the Veteran has had a series of right foot surgical procedures and his claim is with respect to that care in total and not limited to any one of the procedures performed.  Therefore, the Board has recharacterized his claim accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing in May 2008 and a transcript has been incorporated into the record.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In July 2010, the Board requested an independent medical expert (IME) opinion regarding whether the Veteran has additional right foot disability resulting from the series of right foot surgeries performed from March 2003 to March 2005, due to VA's carelessness, negligence, lack of proper skill, or other instance of fault.  See 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002); 38 C.F.R. § 20.901(a) (2010).  The IME opinion was provided in September 2010 and has been associated with the claims file for consideration with the other evidence.   In December 2010, the Board provided the Veteran and his representative a copy of the opinion and gave them time to submit additional evidence or argument in response.  See 38 C.F.R. § 20.903.  

FINDINGS OF FACT

1.  The competent and credible evidence of record establishes the Veteran has additional right foot disability as a result of a series of right foot surgeries performed by VA from March 2003 to March 2005.  

2.  However, the most probative evidence of record indicates this additional disability is a reasonably foreseeable consequence or complication of these types of surgeries, and there was no carelessness, negligence, lack of proper skill, error in judgment or other instance of VA fault in the performance of these surgeries.


CONCLUSION OF LAW

The criteria are not met for 38 U.S.C.A. § 1151 compensation for a right foot disability, status post multiple right foot surgeries performed by VA from March 2003 to March 2005.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2004 and March 2006, informing him of what evidence was required to substantiate the claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right foot disability, status post multiple right foot surgeries, and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the March 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

With these letters, the RO effectively satisfied the notice requirements with respect to his claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right foot disability, status post multiple right foot surgeries, which was subsequently readjudicated in a September 2006 statement of the case (SOC) and an August 2007 supplemental statement of the case (SSOC).  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs), service personnel records, private treatment records, and VA treatment records.  The Board has also obtained an IME opinion regarding whether the Veteran has additional right foot disability resulting from the series of right foot surgeries performed from March 2003 to March 2005, due to VA's carelessness, negligence, lack of proper skill, or other instance of fault.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination and opinion when necessary to fairly decide a claim).  

In May 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the May 2008 hearing, the undersigned Veterans Law Judge explained the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the Veteran's right foot symptoms before and after each of the surgeries at issue.  See T. at p. 5-11.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, while the undersigned Veterans Law Judge indicated that the Veteran's file would be reviewed for completeness, there was no indication any evidence had been overlooked with regard to the Veteran's claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right foot disability, status post multiple right foot surgeries.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development and that such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds VA's duties to notify and assist have been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Legal Criteria for Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).

For a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 1997).

Compensation will not be payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  "Necessary consequences" are those that are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  See 38 C.F.R. § 3.358(c)(3).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).  

For the purposes of 38 U.S.C.A. § 1151, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of VA.  38 C.F.R. § 3.361(e).  A Department facility is a facility over which the Secretary of VA has direct jurisdiction.  Id.  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).  

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must determine whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  The Merits of the Claim

The Veteran claims he is entitled to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right foot disability, status post multiple right foot surgeries.  Specifically, he claims he has additional right foot disability resulting from multiple surgeries for a bunion condition performed at a VA Medical Center (VAMC) from March 2003 to March 2005, due to VA's carelessness, negligence, lack of proper skill, or other instance of fault.  See Informal Hearing Presentation dated December 2010 and the May 2008 hearing transcript.  Unfortunately, for the reasons set forth below, the Board finds the preponderance of evidence is against his claim. 

The Veteran's VA treatment records confirm that the Veteran underwent a series of right foot surgeries at a VAMC from March 2003 to March 2005, performed by VA medical personnel.  However, he had an extensive history of right foot symptoms and treatment, dating several years prior to the surgical procedures at issue.  

The Veteran's VA treatment records show that an October 2001 VA podiatry consult report indicates he had a mild bunion of the right foot and bilateral semi-rigid hammertoes of both feet.  X-rays revealed a bilateral bunion deformity, mild on the left and moderate on the right, with early osteoarthritis at the right 1st metatarsophalangeal joint (MTPJ), as well as a small exostosis off of the medial aspect of the distal phalanx base of the right great toe.  In February 2002, his right foot symptoms were assessed as attributable to a painful bunion and he provided his consent to the 1st surgical procedure at issue.  The Veteran continued to receive treatment and his surgical options were repeatedly discussed.  However, surgery was postponed due to concerns regarding his current physical therapy and pain medication requirements.  See, e.g., March 2002 VA Treatment Notes.

The Veteran's first surgical procedure relating to his right foot symptoms occurred in March 2003.  The Operation Report shows the preoperative diagnoses were gastroc equinus, right; metatarsus primus varus, hallux abductovalgus, bunion, right; hypermobile 1st  metatarsal (MPE), right; tibial sesamoiditis, right; and mallet toe deformity, 3rd digit with elongated 3rd metatarsal, right.  The justification of the procedure was that the Veteran complained of medial bump/bunion pain; plantar 1st MTPJ pain; cramping in the MTPJ; a painful 3rd right mallet toe; tightness and cramping to the calf area; and increasing pain over the last 1 and a half years.  The procedures performed were gastroc recession (Strayer-type), right; Lapidus-type bunionectomy (1st metatarsal-cuneiform fusion using 28 mm and 26 mm 4.0 cancellous screw fixation); tibial sesamoidectomy, right, 1st MTPJ; 3rd metatarsal shortening osteotomy, right foot, with 2.0 smart-pin fixation; and 3rd toe distal interphalangeal (DIP) joint resection arthroplasty, right.  The findings were significantly contracted gastrocnemius/plantaris, right; metatarsus primus varus; hallux abductovalgus; hyperostosis dorsmedial 1st metatarsal head, right foot; atrophic nonunion tibial sesamoid, right 1st MTPJ; hypermobile 1st metatarsal cuneiform joint (MPE); contracted DIP joint, right 3rd toe; and elongated/hypertrophic 3rd metatarsal and 3rd intermediate phalanx, right.  Bone and soft tissue were removed.  There were no complications.  The Veteran tolerated the procedures and anesthesia well and left the operating room with stable vital signs and intact vascular status.  

The Veteran's VA treatment notes tend to show that he initially continued to complain of right foot symptoms, but by June 2003, he reported walking with a regular shoe and limited limp and having decreased pain.  A June 2003 podiatry outpatient note indicates he reported his pain was 3 to 4 out of 10 and was well-controlled with decreased pain medication.  He reported significant swelling of his right foot that resolved with elevation or sleeping.  He denied tenderness to his foot, but stated that digits 1 through 3 did not touch the floor and the 3rd toe "turns out" at the end of the day.  Upon examination, the incision was well-healed with superficial crust overlying the central portion.  There was no erythema.  There was continued edema to the midfoot and forefoot.  There was no tenderness to palpation, dorsal or plantar.  There was good digital alignment of the 1st and 2nd with mild abduction of the 3rd digit with weightbearing.  There was minimal pain with range of motion.  Upon gait analysis, there was noted ambulating with digits dorsiflexed, precluding toe contact.  The assessment was status post gastroc recession (Strayer), right; Lapidus 1st met-cuneiform fusion with bunion correction and bipartite sesamoid resection, right; 3rd metatarsal shortening osteotomy, right; and 3rd DIP joint arthroplasty with keratoma resection, right.

However, by July 2003, a podiatry note indicates that x-rays showed non-union /separation atrophic malunion with loosening of hardware and bone debris.  A subsequent July 2003 podiatry exam report provides the Veteran complained of pain rating 4 out of 10, controlled with pain medication, and notes moderate swelling to the right medial midfoot which resolves with elevation or sleeping  and that the 3rd toe "turns out" at the end of the day and is still longer than the 2nd and 4th toes.  He was wearing sandals, as these were the only shoes that fit his foot.  He reported having difficulty with axillary crutches and used forearm crutches/walker/wheelchair combination.  X-rays revealed dorsally displaced distal fragment of atrophic malunion with loss of rigid internal fixation and comminution of dorsomedial 1st metatarsal shaft.  There was also an abducted elongated 3rd hammertoe.  The report indicates the risks of another surgical procedure were discussed and the Veteran provided his consent.

Later in July 2003, the Veteran had his second surgery.  The Operation Report indicates the preoperative diagnoses were atrophic malunion with retained hardware, right 1st metatarsal cuneiform joint; and hammertoe, right 3rd digit.  The procedures performed were open reduction and internal fixation of right 1st metatarsal cuneiform joint with insertion of bone graft; harvested bone graft from distal right tibia; arthrodesis of the right 3rd proximal interphalangeal joint (PIPJ); and flexor digitorum longus tendon transfer, 3rd right digit.  The findings were 2 screws crossing the atrophic malunion site; a grossly unstable 1st metatarsal cuneiform fusion site; abducted/dorsiflexed right 3rd digit at MTPJ level; and due to the amount of atrophic malunion bone resected, a bone graft was needed.  The postoperative diagnoses were atrophic malunion with retained hardware, right 1st metatarsal cuneiform joint; and hammertoe, right 3rd digit.  Bone, soft tissue, and 2 screws were removed.  There were no reported complications.  The Veteran tolerated the procedure and anesthesia well and left the operating room with stable vital signs and intact vascular status.  Immediate postoperative x-rays revealed excellent alignment and opposition of the right 3rd PIPJ fusion arthroplasty with K-wire fixation and bone graft at the malunion site, 1st metatarsal cuneiform with dorsal plate with screws and 3 K-wires maintaining good functional position of the 1st metatarsal.

The Veteran's VA treatment records indicate that 6 weeks following this surgery, all the incisions were healed, with localized incisional erythema, and mild edema at the dorsum of the foot.  

However, his VA treatment records show that in October 2003, he reported pain at the front of the angle, near the graft harvest site, as well as on top of his foot, and walking around the house without crutches or his walker boot because the walker caused leg pain.  X-rays showed a fractured pin at the navicular/talus, exiting lateral to the talar head.  There was significant periosteal reaction at the graft harvest site as well as 1st metatarsal cuneiform fusion site.  There was pain and swelling directly related to the amount of weightbearing.

The Veteran's VA treatment records show that in November 2003, he requested his hardware be removed because it was irritating and painful.  He voiced his understanding of the proposed surgery and possible risks.  The operational consent was reviewed and signed.  The Operation Report indicates the preoperative diagnosis was painful retained hardware, right foot.  The procedure performed was removal of hardware, right foot, with application of allograft bone putty.  The findings were significant scar tissue; hardware consisting of 1 plate, 4 fully-threaded screws, 2 intact K-wires, and 2 broken fragments of K-wires; and a stable, well-healed bone graft site at 1st metatarsocueiform site.  The postoperative diagnosis was painful retained hardware, right foot.  There were no noted complications.  All hardware was removed.  The Veteran tolerated the procedures and anesthesia well and left the operating room with stable vital signs and intact vascular status.  

The Veteran's VA treatment records show that by December 2003, there was no dressing on his right foot, his skin incision was well-healed, there was no dehiscence, there was mild edema and peri-incision erythema, there was no ascending cellulitis, and there were no signs of infection.

However, by January 2004, the Veteran's VA treatment records show that he complained of increasing right foot pain, particularly in the ball of his foot.  He was diagnosed with Morton's neuroma.  In March and April 2004, he continued to complain of these symptoms.  In May 2004, a VA radiologist noted his x-rays revealed healing and improving mineralization of the osteotomy site suggest healing osteomyelitis, that there appeared to be exostosis of the proximal phalynx of the 3rd digit, and hammertoe of the 2nd digit.

In May 2004, the Veteran visited a private foot clinic for complaints of significant pain in his right foot.  In the initial patient consultation report, the physician diagnosed the Veteran with nonunion 1st metatarsal osteotomy, chronic pain, and 1st ray elevatus with resulting second MTPJ capsulitis and possible flexor plate attenuation.  He also reported that 2004 x-rays revealed significant shortening and elevatus on the 1st ray, transverse plain abduction malalignment, and significant sclerosis and osteophytosis at the base of the first metatarsal.  He concluded that the area of the presumed osteotomy was obscured and a radiographic nonunion was present due to "some sort of base procedure or an attempted lapidus procedure."  

The Veteran's June and July 2004 VA treatment notes indicate he continued to have right foot pain.  X-rays revealed posttraumatic arthritis, 3rd MTPJ.  A July 2004 podiatry note provides an assessment of hypertrophic malunion, right foot, 1st metatarsal and 2nd MTPJ metartasalgia and indicates he was scheduled for another surgical procedure.  A March 2005 progress note indicates the Veteran discussed the risks and benefits of further surgery, especially in light of his smoking, with his medical provider.

The Veteran's next surgical procedure was performed in March 2005.  The Operation Report indicates the preoperative diagnoses were right 2nd hammertoe, 2nd metatarsal overload with plantar callous; nonunion at the 1st metatarsal status post multiple foot surgeries.  The procedures performed were an osteotomy and shortening of the 2nd metatarsal transfer of flexor digitorum longus (FDL) to extensor digitorum longus (EDL) second toe; lengthening of the EDL second toe; biopsy of the 1st metatarsal nonunion fusion; and percutaneous pinning of the 2nd interphalangeal joint of the 2nd toe.  The findings were site EDL second digit and hammertoe deformity of second toe.  The postoperative diagnoses were the same as the preoperative.  Soft tissue and bone of 1st metatarsal nonunion were removed.  An intraoperative report confirms the Veteran provided valid consent.

In June 2005, shortly after the last surgery, VA provided the Veteran a VA C&P Exam, specifically addressing his right foot disability.  Upon a review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with a failed series of foot surgical procedures, right foot, for congenital metatarsus primus varus.  He explained that the original "bunion" procedure was ill-advised and performed by surgeons with minimal formal training in foot surgery, which is reflective of the record containing no formal operative note of record or a record of the attending surgeon's presence during the surgery.  The VA physician opined that the Veteran has a 75 percent loss of function of the right foot, and this impairment, including his subjective complaints, are almost certainly due to the operative procedures on the right foot.  

However, in October 2005, another VA physician reviewed the claims file and indicated that the Veteran was a smoker and smoking is a known risk factor for bones not healing properly.  He also reported that procedures performed to correct alignment of the metatarsals and toes can often lead to pressure and malalignment toward other toes and metatarsals.  In essence, this VA physician acknowledged that the Veteran had pain in his foot prior to his initial surgeries and had additional symptoms thereafter.  However, he opined that while the Veteran had pain in his foot after being treated by VA, he was unable to conclude that the resulting pain was due to carelessness, negligence, lack of proper skill, error in judgment, or by any event that would not be reasonable foreseeable or expected by a reasonable healthcare provider.  

As mentioned, the Board sought an IME opinion as to the issues raised by the Veteran's claim and medical history.  The September 2010 opinion indicates that upon a review of the Veteran's medical history, the initial March 2003 surgery was very well-indicated based on the preoperative diagnoses.  Specifically, the Veteran had a gastroc contracture and, therefore, a gastroc recession was indicated.  The preoperative diagnoses also list hallux valgus with a hypermobile 1st ray and this is the ideal indication for a Lapidus bunionectomy.  The preoperative diagnoses also list tibial sesamoiditis, elongated 3rd metatarsal, and a deformity of the DIP joint of the 3rd toe.  Each of these preoperative diagnoses was treated the appropriate surgery.  Furthermore, the Veteran's subsequent complication of a nonunion in the 1st metatarsal is a well-accepted potential complication of a 1st tarsometatarsal fusion.  Therefore, the mere occurrence of a nonunion does not, in and of itself, signify that the surgery was poorly performed, as this complication can occur whenever a fusion is attempted.  Furthermore, a nonunion of a fusion is more common in a patient who smokes.  The March 2005 surgery was basically performed for second ray overload, which is a common occurrence with shortening and nonunion of the 1st metatarsal tarsal fusion and does not demonstrate that the initial surgery was poorly indicated or poorly performed.  In summary, the surgery initially performed on the Veteran's right foot was well-indicated; and it was properly performed.  The Veteran continues to have significant symptoms in his right foot, but there is no evidence that this continued impairment of this right foot is due to any carelessness, negligence, or error in judgment on the part of the VAMC.

Each of these examiners found that the Veteran had additional right foot impairment following his series of surgeries from March 2003 to March 2005.  The Veteran's subsequent nonunion in the 1st metatarsal and 2nd hammertoe and metatarsal overload with plantar callous are well-documented in his treatment records, as are his continued complaints of pain, following these surgical procedures.  Furthermore, the examiners' reports each attribute the Veteran's subsequent diagnoses and increased symptoms to the surgical procedures at issue.  

The Board finds the examiners' findings regarding the existence of additional right foot disability to be competent and credible, especially since the post-surgical diagnoses are corroborated by the Veteran's treatment records.  Moreover, the examiners unanimously conclude that the additional right foot disability resulted from the series of surgical procedures at issue.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted).  

Furthermore, to the extent that the Veteran has provided evidence of his observable right foot symptoms since these surgeries, including his pain, the Board also finds him to be competent and credible, as his assertions have remained consistently reported in his treatment records.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Therefore, the Board finds the competent and credible evidence of record establishes the Veteran has additional right foot disability as a result of a series of right foot surgeries performed by VA from March 2003 to March 2005.  

However, in order for the Veteran to establish his claim, the record must also establish that this additional disability was a result of the VA surgeries at issue and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment at issue, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  VAOGCPREC 40-97 (Dec. 31, 1997).

With respect to this critical determination, the examiners have expressed differing opinions.  Therefore, the matter turns on the Board's determination as to whether the evidence for or against the Veteran's claim is more probative as to this determinative issue.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In evaluating the probative value of these medical opinions for and against the claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  While the Board may not reject a favorable (or unfavorable) medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board, however, may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion, though any one in isolation is not necessarily dispositive of the opinion's probative value.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

With that in mind, the Board first turns to the medical evidence in favor of the Veteran's claim.  The June 2005 VA examiner's opinion indicates the surgical procedures at issue were ill-advised and suggests there was a lack of skillful performance because they were performed by surgeons with minimal formal training in foot surgery.  In coming to this conclusion, this VA examiner noted that there was no formal operative note of record or a record of the attending surgeon's presence during the surgery.  However, as mentioned, there are operative reports of records for each of the surgeries at issue and the Board notes that while the surgeries were performed by teams which included podiatry residents and medical students, there was an attending podiatrist during each procedure and this attending podiatrist signed the operative reports.  Therefore, the Board finds this VA examiner's opinion that the procedures performed were ill-advised to be not only conclusory, but lacking adequate rationale.  Thus, the Board finds it lacks significant probative value.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature generally cannot be used to support a claim); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

As mentioned, the October 2005 VA examiner indicated that procedures performed to correct alignment of the metatarsals and toes can often lead to pressure and malalignment toward other toes and metatarsals, but he was unable to conclude that the additional symptoms resulting from the surgical procedures were due to carelessness, negligence, lack of proper skill, error in judgment, or by any event that would not be reasonable foreseeable or expected by a reasonable healthcare provider.  As concerning this issue, the Board finds this VA examiner's statement equivocal and lacking the requisite degree of medical certainty to be of probative value.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

In contrast to these opinions, however, the Board finds the September 2010 IME opinion to be of significant probative value as to whether the Veteran's additional right foot disability resulting from the surgical procedures at issue were due to carelessness, negligence, lack of proper skill, error in judgment, or by any event that would not be reasonable foreseeable or expected by a reasonable healthcare provider.  As mentioned, this examiner indicated the Veteran's subsequent complication of a nonunion in the 1st metatarsal is a well-accepted potential complication of a 1st tarsometatarsal fusion and this is especially true for patients, like the Veteran, who smoke.  The subsequent March 2005 surgery was basically performed for 2nd ray overload, which is a common occurrence with shortening and nonunion of the 1st metatarsal tarsal fusion.  Additionally, while the Veteran continues to have significant symptoms in his right foot, there is no evidence that this continued impairment of this right foot is due to any carelessness, negligence, or error in judgment on the part of the VAMC.  Therefore, this examiner's opinion contained not only clear conclusions, supported by data, but also contained a reasoned medical explanation connecting the two.  Thus, it has the proper foundation and is of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

The Board also finds there is no indication any of these procedures were provided without the Veteran's consent.  As mentioned above, the Veteran's VA operative records show that prior to each of the surgical procedures at issue, the risks of these surgeries was discussed with the Veteran and he provided his informed consent.

Therefore, the Board finds that while the competent and credible evidence of record indicates the Veteran has additional right foot disability as a result of a series of right foot surgeries performed by VA from March 2003 to March 2005, the most probative evidence of record indicates this additional disability is a reasonably foreseeable consequence or complication of these types of surgeries, and there was no carelessness, negligence, lack of proper skill, error in judgment or other instance of VA fault in the performance of these surgeries.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Board is sympathetic to the Veteran's claim and recognizes that he continues to have right foot symptoms following this series of surgeries.  However, the fact that the VA surgical teams included residents and medical students does not, in and of itself, mean that these procedures were lacking with respect to requisite care or skill, especially since they were led by an appropriately licensed surgeon.  Furthermore, the record shows the inherent risks of these types of procedures were discussed with the Veteran, prior to each surgery, including the increased risks associated with his smoking.  Therefore, the preponderance of the evidence is against his claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right foot disability, status post multiple right foot surgeries is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


